DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  in claim 1, line 2 the limitation within parentheses raises issues of clarity. The examiner suggests eliminating the parenthesis and incorporating the limitations as part of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamine (US2017/0093371, hereinafter Takamine).
Regarding claim 1, Takamine discloses a bonded body (1) comprising a supporting substrate (2) and a piezoelectric material layer (5), said supporting substrate comprising mullite (paragraph 0029), and said piezoelectric material layer comprising a material comprising LT (paragraph 0043), wherein said bonded body comprises an interface layer (4) present along an interface between said supporting substrate and said piezoelectric material layer and a supporting substrate-side intermediate layer (3) present between said interface layer and said supporting substrate; and wherein each of said interface layer and said supporting substrate-side intermediate layer comprises oxygen, aluminum, silicon and one or more element selected from the group consisting of niobium and tantalum as main components. Takamine discloses the use of silicon oxide, tantalum oxide and aluminum oxide to form the intermediate layers. 
Regarding claim 8, Takamine discloses an acoustic wave device in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (JP2014147054, hereinafter Toshioka) in view of Kitamura et al. (US9935257).
Regarding claim 1, Toshioka discloses a bonded body (1) comprising a supporting substrate (3) and a piezoelectric material layer (2), said supporting substrate comprising mullite (description of the support layer 3), and said piezoelectric material layer comprising a material comprising LT, LN (description of the piezoelectric layer 2), wherein said bonded body comprises an interface layer (adhesive layer 4) present along an interface between said supporting substrate and said piezoelectric material layer. Toshioka is silent regarding a supporting substrate-side intermediate layer present between said interface layer and said supporting substrate; and wherein each of said interface layer and said supporting substrate-side intermediate layer comprises oxygen, aluminum, silicon and one or more element selected from the group consisting of niobium and tantalum as main components. 
Kitamura discloses a piezoelectric (LT) substrate bonded to a support substrate (silicon) either by an adhesive layer or by direct bonding wherein the surfaces of the substrates are activated by irradiation with a neural atom beam. In column 3:34-40, Kitamura discloses “…Direct bonding may be performed by activating bonding surfaces of the piezoelectric substrate and the support substrate and then pressing the substrates against each other with the bonding surfaces being opposed to each other. The bonding surfaces may be activated, for example, by being irradiated with an ion beam of an inert gas (such as argon) or being irradiated with plasma or a neutral atom beam.” When the piezoelectric layer and the support layer are activated by irradiating the layers with a neutral atom beam, a layer comprising oxygen, aluminum, silicon, and tantalum will be present on each of the layers. Kitamura’s invention provides a laminated substrate and suppresses sagging of the substrate. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to bond the piezoelectric layer and the support layer using direct bonding by irradiating the layers with a neutral atom beam and obtaining a laminated substrate with improved characteristics.
Regarding claim 8, Takamine discloses an acoustic wave device in Fig. 1.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837